IN THE SUPREME COURT OF THE STATE OF DELAWARE

TYREE LOCKETT,                         §
                                       §      No. 519, 2018
      Defendant Below,                 §
      Appellant,                       §      Court Below: Superior Court of the
                                       §      State of Delaware
      v.                               §
                                       §      Cr. ID No. 1803019970 (K)
STATE OF DELAWARE,                     §
                                       §
      Plaintiff Below,                 §
      Appellee.                        §

                          Submitted: December 21, 2018
                          Decided:   January 28, 2019

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                     ORDER

      Upon consideration of the no-merit brief and motion to withdraw filed by the

appellant’s counsel under Supreme Court Rule 26(c), the State’s response, and the

Superior Court record, it appears to the Court that:

      (1)    Following his June 2018 indictment for seven offenses, the appellant,

Tyree Lockett, entered into a guilty plea on September 12, 2018 to attempted first-

degree rape and two counts of endangering the welfare of a child. In exchange for

Lockett’s guilty plea, the State dismissed the other charges in the indictment and

agreed not to seek habitual offender sentencing, even though, as part of the plea

agreement, the parties stipulated that Lockett was eligible for such sentencing under

11 Del. C. § 4214(b). After an extensive colloquy, the Superior Court Judge found
Lockett’s plea to be knowing and voluntary and imposed the agreed-upon sentence

recommended by the parties. For attempted first-degree rape, the Superior Court

sentenced Lockett to fifty years of Level V incarceration suspended after thirty

years—fifteen years minimum mandatory—for one year of Level IV work release

and three years of Level III probation. For the two counts of endangering the welfare

of a child, the court imposed a total of two years of Level V incarceration suspended

for two years of concurrent probation.

      (2)    On appeal, Lockett’s appellate counsel has filed a brief and a motion to

withdraw under Supreme Court Rule 26(c). Lockett’s counsel asserts that, based

upon his complete and careful examination of the Superior Court record, there are

no arguably appealable issues. In his attorney statement filed with the no-merit brief

and motion to withdraw, Lockett’s counsel indicates that he provided Lockett with

a copy of the motion to withdraw, the Rule 26(c) brief and appendix in draft form,

and a letter explaining that Lockett had a right to submit written points for the

Court’s consideration.    Lockett has not submitted any points for the Court’s

consideration. The State has responded to the Rule 26(c) brief and has moved to

affirm the Superior Court’s judgment.

      (3)    When reviewing a motion to withdraw and an accompanying brief

under Rule 26(c), we must be satisfied that the appellant’s counsel has made a



                                          2
conscientious examination of the record and the law for arguable claims. 1 Also, we

must conduct our own review of the record and determine “whether the appeal is

indeed so frivolous that it may be decided without an adversary presentation.”2

       (4)    Having carefully reviewed the record, we conclude that Lockett’s

appeal is wholly without merit and devoid of any arguably appealable issue. We are

satisfied that Lockett’s counsel made a conscientious effort to examine the record

and the law and properly determined that Lockett could not raise a meritorious claim

on appeal.

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

                                    BY THE COURT:

                                    /s/ Karen L. Valihura
                                    Justice




1
  Penson v. Ohio, 488 U.S. 75, 83 (1988); McCoy v. Court of Appeals of Wisconsin, 486 U.S. 429,
442 (1988); Anders v. California, 386 U.S. 738, 744 (1967).
2
  Penson v. Ohio, 488 U.S. at 81.
                                              3